Citation Nr: 0505269	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  94-25 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
with alcoholism.  



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from March 1961 to March 1964 
and from February 1968 to March 1973.  

By rating action in May 1975, the RO, in part, denied service 
connection a psychiatric disorder and alcoholism.  The 
veteran was notified of this decision and did not appeal.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a July 1992 decision by the RO 
which found that new and material evidence had not been 
submitted to reopen the claim of service connection for the 
disability now at issue on appeal.  The Board remanded the 
appeal to the RO for additional development in June 2000.  In 
February 2001, the Board found that new and material evidence 
had been submitted, reopened the claim, and remanded the 
appeal for additional development.  In August 2003, the Board 
remanded the appeal in light of the holding in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  An acquired psychiatric disorder was not manifest in 
service or within one year following separation from service, 
and there is no competent medical evidence that any current 
psychiatric disorder with alcoholism is related to service.  


CONCLUSION OF LAW

An acquired psychiatric disorder with alcoholism due to 
disease or injury was not incurred in or aggravated by 
service, nor may incurrence be presumed.  38 U.S.C.A. 
§§ 1110, 1131, 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, although the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") 
noted that the statute and the regulation provide for pre-
initial-AOJ adjudication notice, the Court also specifically 
recognized that, where, as in the case currently before the 
Board, that notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice specifically complying with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159 because an initial AOJ adjudication had 
already occurred.   

The Board concludes that information and discussions as 
contained in the July 1992 rating decision, the February 1993 
statement of the case, the July 1999, October 2002, and 
August 2004 supplemental statements of the case (SSOC), the 
June 2000, February 2002, and August 2003 Board remands, and 
in letters sent to the veteran in March 2001 and April 2004 
have provided the veteran with sufficient information 
regarding the applicable regulations.  Additionally, these 
documents notified him why this evidence was insufficient to 
award the benefits sought.  Thus, the veteran has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim, and notice of 
how his claim was still deficient.  Additionally, in a letter 
received in April 2001, the veteran stated that all pertinent 
evidence was of record and that he had no additional evidence 
to submit.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Under the facts of this case,, the Board finds that the 
record has been fully developed, and that it is difficult to 
discern what further guidance VA could have provided to the 
veteran regarding what additional evidence he should submit 
to substantiate his claims.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  

There is no indication that there is additional evidence to 
obtain; there is no additional notice that should be 
provided; and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  The Board concludes that any such 
error is harmless, and does not prohibit review of this 
matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 
753 F.2d 1349, 1352 (5th Cir. 1985).  

Factual Background

The service medical records for his first period of service 
show that the veteran underwent a neuropsychiatric evaluation 
in June 1962 after exhibiting unusual behavior while on guard 
duty in May 1962.  The veteran was initially treated at the 
base hospital for a "febrile illness" and was referred to 
the mental health unit for further evaluation.  The diagnosis 
was non-psychotic mental disorder with demonstrable physical 
etiology or associated structural changes in the brain, 
transient, moderate, manifested by confusion, impaired 
judgment and neurological findings.  The examiner concluded 
that there were no disqualifying mental defects sufficient to 
warrant separation from service through medical channels.  

The service medical records for his second period of service 
show that veteran was evaluated for excessive drinking on 
several occasions beginning in August 1970.  In August 1970, 
the examiner indicated that the veteran had difficulty coping 
with a multitude of problems, including personal, financial, 
and academic trouble, and turned to alcohol.  When the 
veteran stopped drinking, he experienced a transitory organic 
mental problem which subsequently resolved.  The diagnosis 
was acute situational maladjustment with secondary acute 
alcoholism.  Thereafter, the veteran was treated for alcohol 
abuse with associated acute anxiety and depression on several 
occasions from September 1971 through January 1973, including 
a 97-day admission.  The final diagnosis was chronic 
alcoholism and alcohol withdrawal syndrome.  

The veteran's psychiatric status at the time of his 
separation examination in February 1973 was normal.  He was 
noted to have a history of chronic alcohol abuse and tremors 
of the upper extremities.  

A report from Hazelden clinic, dated in May 1974, indicated 
that this was the first admission for the veteran for alcohol 
abuse.  The impression included chemical dependency, alcohol, 
and acute withdrawal symptoms.  

The veteran was admitted to a VA hospital for alcohol 
addiction in July 1974.  Findings included cerebellar 
tremors, anxiety, depression, and possible alcoholic 
hallucinations and delusions.  

During the July 1974 VA hospitalization for treatment of 
alcoholism, the veteran related that he had a problem with 
alcoholism for 16 years.  This would have meant that 
alcoholism began in 1958, prior to the veteran's entry into 
service.  He related this history again during November 1974 
and May 1976 VA hospitalizations.  

A letter from Panhandle Mental Health Center dated in August 
1974, was to the effect that the veteran and his wife were 
referred by their attorney to determine if their marriage was 
reconcilable.  The records showed only one appointment and 
that the subject matter dealt with the marriage; a reference 
to the veteran's alcohol addiction was also noted.  The 
diagnosis was marital maladjustment.  

The evidentiary record includes a multitude of VA and private 
medical reports which show treatment on numerous occasions 
for various maladies, including chronic alcohol abuse from 
1974 to 2002.  The veteran reported that he started drinking 
when he was 13 years old, and that his drinking started to 
become a problem when he was a teenager around 1957.  The 
clinical findings and diagnoses were essentially the same on 
all the reports and showed a chronic history of alcohol abuse 
with additional abuse of drugs in the late 1980's.  (See 
January 1990 VA medical examination report).  

Medical reports beginning in the early 1990's showed a self-
described history of psychiatric problems, including 
depression and anxiety dating back to military service and 
use of alcohol to self medicate.  A private report from Dr. 
R. Tatay, dated in June 1992, noted that the veteran had been 
a patient of his since August 1991.  He noted that the 
veteran suffered from severe depressive disorder since his 
middle-20's, and that he had been self-medicating with 
alcohol.  The veteran reported a similar history when 
examined by VA in December 1992.  Additional VA and private 
medical records from 1994 to 1996 include the diagnosis of 
chronic alcohol abuse with anxiety and depression.  

At the direction of the Board, the veteran was afforded a VA 
examination in April 2002 to determine whether the veteran 
manifested a psychiatric disorder during military service 
and, if so, whether his alcohol abuse was caused or 
aggravated by the psychiatric disorder.  The examiner 
indicated that he reviewed the entire claims file and 
provided a detailed description of the veteran's complaints, 
medical history, and current findings.  The diagnoses 
included alcohol dependence - in remission, major depression, 
recurrent, and anxiety disorder, not otherwise specified.  

The examiner opined that the veteran likely had problems with 
alcohol prior to military service and that those problems 
continued throughout military service and after service.  As 
such, any definitive determination about the onset of 
depression and anxiety could not be separated out from the 
clinical picture in light of his chronic alcohol dependence.  
He concluded that the veteran's anxiety disorder and major 
depression were not related to military service, but rather 
to, or as a consequence of, his chronic alcohol abuse and 
dependence.  The examiner commented that chronic alcohol 
dependence beginning at an early age would contribute to a 
subsequent diagnosis of depression and anxiety in a patient 
whose substance abuse history indicated a problem of the 
severity present in this veteran.  


Service Connection:  In General

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service or while performing active duty training.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  

Alternate methods are provided within this framework by which 
service connection may be granted.  For example, the 
chronicity provisions of 38 C.F.R. § 3.303(b) (2004) are 
applicable where evidence, regardless of its date, shows that 
a claimant had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  

Analysis

The service medical records do not show any treatment or 
diagnosis for an acquired psychiatric disorder during 
service.  The veteran was treated on several occasions for 
chronic alcoholism, at which time he occasionally reported 
symptoms of depression and anxiety.  However, these symptoms 
were acute and transitory and resolved with treatment for his 
alcoholism.  The veteran made no mention of any psychiatric 
problems at the time of his separation examination in 
February 1973, and no pertinent abnormalities were noted on 
examination at that time.  

The Board is cognizant of the letter from Dr. Tatay in which 
he suggested that the veteran's psychiatric problems were 
present in service and that his chronic alcoholism was a 
result of self-medication.  However, Dr. Tatay never treated 
the veteran until 1991, some 18 years after service.  
Moreover, his opinion was based on a self-described history 
provided by the veteran.  The Board is not bound to accept a 
diagnosis based solely on an unsubstantiated history as 
provided by the veteran.  Wood v. Derwinski, 1 Vet. App. 190 
(1990).  

On the other hand, the veteran was examined by a VA 
psychiatrist who had an opportunity to review the entire 
claims file (8 volumes), including the service medical 
records and the statement from Dr. Tatay, as well as the 
several volumes of VA and private medical reports from 1974 
to the time of the examination.  The examiner provided a 
detailed description of the veteran's medical history and 
included a in-depth discussion and analysis of the evidence.  
He concluded that the veteran's current psychiatric problems 
were not related to military service, but rather were the 
result of his chronic alcohol abuse and dependence.  The 
Board finds this opinion more persuasive than the more 
speculative opinion of Dr. Tatay as it was based on a 
comprehensive examination and a longitudinal review of the 
entire record.  

The veteran's own statements expressing his belief that his 
psychiatric disorder with alcoholism is related to service is 
not probative.  Where a determinative issue involves medical 
causation or a medical diagnosis, a lay opinion is not 
sufficient.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Concerning the veteran' alcoholism, it should be noted that 
Section 8052 of the Omnibus Budget Reconciliation Act of 1990 
(OBRA), Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-
351, (effective for claims filed after October 31, 1990), 
prohibits the payment of compensation for any disability that 
is a result of the veteran's own willful misconduct or abuse 
of alcohol or drugs.  

VA adopted regulations consistent with the statutory mandate 
precluding payment of compensation benefits for disability 
resulting from abuse of alcohol or drugs.  38 C.F.R. 
§ 3.301(a) provides in relevant part that direct service 
connection may be granted only when a disability was incurred 
or aggravated in line of duty, and not, for claims filed 
after October 31, 1990, the result of abuse of alcohol or 
drugs.  38 C.F.R. § 3.301(d) provides that an injury or 
disease incurred during active military, naval, or air 
service shall not be deemed to have been incurred in line of 
duty if such injury or disease was a result of the abuse of 
alcohol or drugs by the veteran.  

Alcohol abuse is defined as "the use of alcoholic beverages 
over time, or such excessive use at any one time, sufficient 
to cause disability to or death of the user...."  38 C.F.R. 
§ 3.301(d).  38 C.F.R. § 3.1(m) was amended to provide that 
the term "in the line of duty" excludes any injury or 
disease that was the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, that 
was a result of his or her abuse of alcohol or drugs.  

The evidence indicates that the veteran was diagnosed with 
chronic alcohol dependence during active service.  The 
numerous VA and private medical records since service show 
that he has been treated for illness related to his abuse of 
alcohol for many years.  Furthermore, a VA psychiatrist who 
examined the veteran and reviewed the file in April 2002 
concluded that the veteran's current psychiatric problems 
were not related to service but were the result of his abuse 
of alcohol.  

In this case, the veteran's claim was filed in June 1992, 
long after the effective date of OBRA.  Thus, the provisions 
discussed hereinabove, clearly preclude the granting of 
benefits for disability that result from the veteran's abuse 
of alcohol.  

Here, the veteran appears to be "putting the cart before the 
horse".  All of the evidence supports a finding that 
preexisting alcoholism was the causative factor for the 
development of a psychiatric disorder, and not visa versa.  
On that basis, service connection is precluded.  Furthermore, 
inasmuch as there is no evidence of an acquired psychiatric 
disorder in service or until many years after discharge from 
service, and no competent medical evidence relating any 
current disability to military service, the Board finds that 
there is no basis to grant service connection for a 
psychiatric disorder with alcoholism.  Accordingly, the 
appeal is denied.  


ORDER

Service connection for a psychiatric disorder with alcoholism 
is denied.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


